Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).


Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 23, 2021 and September 14, 2021 are hereby acknowledged.  All references have been considered by the examiner.  Initialed copies of the PTO-1449 are included in this correspondence. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Huang (2018/0164897).

With regard to claim 12, Huang discloses a split keyboard system for communicating with a host device ([0007] “a handheld split keyboard system … configured to communicate keystroke information to a computer device”) and comprising in combination:
		a. the first keyboard half includes:
			i. a first plurality of keys (Figure 7B, #712);
			ii. including a first USB port ([0067] “When the two keyboard sections 412 414 are joined into the merged keyboard 400, keystrokes received on the first keyboard section 412 are communicated via the wired connection created by interfaces 462 464”);
		b. the second keyboard half includes:
			i. a second plurality of keys (Figure 7B, #728);

		c. a USB connection cable having a Y-shaped configuration and including’
			a first connector for engaging the first USB port of the first keyboard half ([0067] “When the two keyboard sections 412 414 are joined into the merged keyboard 400, keystrokes received on the first keyboard section 412 are communicated via the wired connection created by interfaces 462 464”);
			a second connector for engaging the second USB port of the second keyboard half ([0067] “When the two keyboard sections 412 414 are joined into the merged keyboard 400, keystrokes received on the first keyboard section 412 are communicated via the wired connection created by interfaces 462 464”);
			a third connector for engaging a USB port of the host device ([0103] “… the first and second keyboard sections 112 114 communicates with the computer device 730 over a network, which can include the general Internet, a Wide Area Network or a Local Area Network, or another form of communication network, transmitted on wired or wireless connections”);
		d. the first keyboard half further including control logic for detecting that a key on the first Keyboard has been depressed or released, and in response thereto, communicating updated key status information to the host device over the USB connection cable ([0103] “… the first and second keyboard sections 112 114 communicates with the computer device 730 over a network, which can include the 
		e. the second keyboard half including control logic for detecting that a key on the second keyboard half has been depressed or released, and in response thereto, communicating updated key status information to the host device over the USB connection cable ([0103] “… the first and second keyboard sections 112 114 communicates with the computer device 730 over a network, which can include the general Internet, a Wide Area Network or a Local Area Network, or another form of communication network, transmitted on wired or wireless connections”).

With regard to claim 13, Huang discloses the USB connection cable includes a first leg coupled to the first connector, a second leg coupled to the second connector, and a third leg coupled to the third connector, the USB connection cable further including a control module for processing and combining key status information received from the first and second keyboard halves, and allows such combined key status information to be accessed by the host device ([0067] “When the two keyboard sections 412 414 are joined into the merged keyboard 400, keystrokes received on the first keyboard section 412 are communicated via the wired connection created by interfaces 462 464”).  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, 6, 7, 8, 9, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Dropps (2019/0155779). 

With regard to claims 1 and 8, Huang discloses a split wireless keyboard for communicating with a host device ([0007] “a handheld split keyboard system … configured to communicate keystroke information to a computer device via a wireless connection”) and comprising a first keyboard half and a second keyboard half ([0007] “a first keyboard section, including: [0009] a first body; [0010] a first plurality of front keys, which are mounted on a front side of the first body; and [0011] b) a second keyboard section, comprising: [0012] a second body; [0013] a second plurality of front keys, which are mounted on a front side of the second body”) wherein:
		a. the first keyboard half includes:

			ii. at least one wireless transceiver (Figure 7B, #717);
			iii. wherein the at least one wireless transmitter of the first keyboard half is adapted to communicate with the host device that one of said first plurality of keys has either been depressed or released ([0026] “… depressing first keys on the first keyboard section, such that first keystroke information is transceiver from the first keyboard section to the computer device”); and
			iv. wherein the at least one wireless transceiver of the first keyboard half is adapted to communicate to the second keyboard half that one of said first plurality of keys has either been depressed or released ([0077] “A keyboard controller 714 receives this keystroke from the source key 712 and then creates an appropriate keyboard keystroke signal 750 for that key 712 … A wireless transmitter 716 then sends the keyboard keystroke signal 750 to the second keyboard section 720”);
		b. the second keyboard half includes:
			i. a second plurality of keys (Figure 7B, #728);
			ii. at least one wireless transceiver (Figure 7B, #723);
			iii. wherein the at least one wireless transceiver of the second keyboard half is adapted to communicate with the host device that one of said second plurality of keys has either been depressed or released ([0027] “… depressing second keys on the second keyboard section, such that second keystroke information is transmitted from the second keyboard section to the computer device”); and

		d. the second keyboard half further includes control logic responsive to depression, and responsive to release, of one of the second plurality of keys for enabling the at least one wireless transceiver of the second keyboard half to communicate with the host device that one of said second plurality of keys has either been depressed or released (Figure 7B, #724).
		The office finds no specific disclosure in Huang wherein the at least one wireless transceiver of the second keyboard half is adapted to communicate to the first keyboard half that one of said second plurality of keys has either been depressed or released.  Dropps discloses the at least one wireless transceiver of the second keyboard half ([0012] “Each socket 112, 114, 116, 118, 122, 124, 126, 128 is a computer processor complex consisting at least of a processor and a main memory connected by a memory bus that is unique to its socket, and may further consist of one or more input/output (I/O) devices” wherein the office considers Dropps one or more input/output devices as corresponding with the claimed first and second keyboards) is adapted to communicate to the first keyboard half that one of said second plurality of keys has either been depressed or released (Figure 4 & [0029] “… processor interconnect 478 connects socket 450 with socket 452” wherein the office considers Dropps sockets 450 and 452 as corresponding with the claimed first and second keyboard halfs). 


With regard to claims 4 and 10, Huang discloses the at least one wireless transceiver of the first keyboard half is adapted to communicate with the host device using a Bluetooth short-range wireless technology protocol; and the at least one wireless transceiver of the second keyboard half is adapted to communicate with the 

With regard to claim 5, Huang discloses the at least one wireless transceiver of the first keyboard half, and the at least one wireless transceiver of the second keyboard half, communicate with each other using a Bluetooth short-range wireless technology protocol ([0071] “… the communication between the first and second keyboard sections 112 114 takes place over a radio frequency communication path as opposed to an infrared light communication path. This radio communication path between the first and second keyboard sections 112 114 can be formatted according to a Bluetooth protocol”).

With regard to claims 6 and 11, Huang discloses the first keyboard half is adapted to engage in a pairing operation with the host device to obtain a Link Key; and the first keyboard half is adapted to communicate the Link Key to the second keyboard half ([0073] “… both keyboard sections 112 114 can establish separate and independent RF (e.g., Bluetooth) connections to the tablet computer 302” wherein the office considers Huang’s establishing Bluetooth connections to include the claimed pairing operations).  

With regard to claims 7 and 9, Huang discloses the at least one wireless transceiver of the first keyboard half, and the at least one wireless transceiver of the .


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Huang and Dropps in view of Flach (WO 2018/067166). 

With regard to claim 3, the office finds no specific disclosure in the combination of Huang and Dropps wherein at a given point in time, only one of the at least one wireless transceivers of the first and second keyboard halves is enabled to communicate with the host device.  Flach discloses at a given point in time, only one of the at least one wireless transceivers of the first and second keyboard halves is enabled to communicate with the host device ([0042] “The example orientation analyzer 130, monitoring the orientation of the example user-input device 100 (block 330), detects the altered orientation of the example user-input device 100 (block 340), and the operating system 175 of the external system 110 then configures the example second keyboard 230 as the "active" keyboard via the communication nodes 140, 170 and deactivates the first keyboard 115 (block 350).



Allowable Subject Matter
Claim 2 recites allowable subject matter because, although Flach WO 2018067166 discloses the control logic of the first keyboard half disables the at least 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARK W REGN/Primary Examiner, Art Unit 2622